DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment to Claims, Abstract, Remarks and Terminal Disclaimer filed on December 7, 2022 are acknowledged. 
2.2.	Claims 7 and 8 have been canceled. Claims 3 and 10-11 have been withdrawn. Claim 1 has been amended by specifying that all units of Chemical Formula 1, 2 and 3 are present in the polyester and that unit ( Y) of Chemical Formula 2 is present in range from 1 mol% to 5 mol% and that unit (Z) of Chemical Formula 3 is present in the range from 5 mol% to 15 mol%. 
2.3.	Therefore, scope of Claim 1 has been changed. Support for the amendment to Claim 1 has been found in Applicant's Specification (see Examples). Therefore, no New matter has been added with instant amendment. Therefore, Claims 1-2 and 4-9 are active and will be examine on the merits. 
2.4. 	Despite to the amendment to claim 1, the Prior art utilized in preceding Office action is continues to be applicable as explained below. However, New Grounds of Rejection is introduced in view of the amendment to Claim 1 as explained below.  Consequently, it is appropriate to make instant Action Final. 
Specification
Abstract 
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
3.1.	The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
3.2.	The Abstract of the disclosure filed on December 7, 2022 is objected to because:
a)     Abstract is silent regarding " specific" content of chemical monomers, including isosorbide, ethylene glycol, diethylene glycol, cyclohexane dimethanol and dicarboxylic acid used in the invention. 
b)	Abstract is also silent with respect to range of intrinsic viscosity and  processing steps for producing oriented film , including drawing ratios in  machine and transverse directions.
Appropriate correction is required.  See MPEP § 608.01(b).

Terminal Disclaimer
4.	The terminal disclaimer filed on December 7,2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent # 11,396,579 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-2, 4-6 and 9 are rejected under 35 U.S.C. 103 as obvious over Kenji et al (JP 2013-189591 – Abstract and Machine Translation previously provided).
5.1. 	Claims 1-2, 4-6 and 9 Kenji disclosed production of polyester  BOF ( biaxially oriented film) transparent film, having thickness in range from  25 to 250 μm- same range  as required by Claim 6,  and  suitable for different optical articles/ members ( see Abstract, [0001] – [0005],[0008]), obtained from polyester, which comprises  ISB ( isosorbide) in range from 0.38 mol% up to 45 mol%, preferably up to 20 mol% and even more preferable 5-10 mol% and   CHDM (1,4-cyclohexanedimethanol) in preferable range from 7.5 mol% to 20 mol% ( see [0013]). Note that polyester also comprises TA (terephthalic acid) and additional glycol(s) as EG (ethylene glycol) and DEG (diethylene glycol) -see [0012]. In addition, note that Kenji exemplified polyester wherein ISB present in amount (see Table 1) 2 mol% and 6 mol% and CHDM is present in amount of 9 mol% and 12 mol%. Therefore, Kenji not only disclosed end point for ISB, but also points inside Applicant's claimed range and point (6 mol%) which is reasonably close to Applicant's claimed range. Same is applicable to amounts of CHDM 7.5 mol% and 9 mol%. Therefore, it is clear that Kenji renders obvious all compositional limitations of Applicant's Claim 1 with respect to presence of ISB and CHDM in the copolyester. 
5.2.	Regarding Claims 4 and 5 Kenji disclosed that film was stretched 3.2 times in the longitudinal direction and 4 times in the transverse direction. (see [0040]). Therefore product (multiplication) of 3.2 to 4 = 12.8 meet limitations of Claims 4 and 5.  
5.3.	Kenji is silent with respect to value of Molecular weight as claimed by Applicant in Claim 9, but disclosed that polyester has IV in range from 0.40 to 0.9 dl/g ( see [0019]), which is same IV as disclosed by Applicant ( see Applicant's Published Specification  US 2021/0380770,[[0039]-[0040]). 
5.4.	Thus, Kenji disclosed transparent BOF optical film which has same range of thickness, obtained from substantially same polyester, which has substantially same composition, IV and Molecular weight and suitable for production of optical articles due to excellent transparency, but silent regarding specific property as " transmittance of 88% or more at wavelength in range from 400 nm to 700 nm" – note that this range is Visible light range.  Therefore, it is clear that as substantial same BOF disclosed by Kenji will have same properties, including same degree of transmittance in Visible range because as established in the art: " Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).

Response to Arguments
6.	Applicant's arguments filed on December 7, 2022 have been fully considered but they are moot in view of New Grounds of Rejection and also not persuasive.
6.1.	Applicant's principal argument based on statement that Office Action has not shown that Kenji considers conditions in which "x, y, and z" [associated with Chemical Formulas 1, 2, and 3, respectively] are mole fractions in the copolymer. Rather, Kenji considers percentages of isosorbide and cyclohexane methanol in a polyester. For example, with reference to Example 1, Kenji states "[t]he obtained polyester (C) contained 30 mol% of isosorbide and 45 mol% of 1,4-cyclohexanedimethanol as diol units," resulting in polyester comprising 0.50 mol% and isosorbide and 0.75 mol% of CHDM.
	In response for this argument note that Data in Table 1 provide amounts of ISB , CHDM and EG ( ethylene glycol) in final polyester used for manufacturing of oriented film. As explained above, Table 1 provide several Examples wherein amounts of  ISB and CHDM are same (overlapping) with amounts of units  Y and Z.  Note that because all diols – EG, ISB and CHDM are attached to TA (terephthalic acid) - two functional diols and two functional diacid, than mol% of units of according Formulas 1-3 are same as mol% of individual diols- EG, ISB and CHDM. Therefore, Applicant's arguments with respect to alleged deficiency of Kenji were found unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763